DETAILED ACTION
Status of Claims
Claims 1-12 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 1 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, Page 43 Line 16: “creating…” should read “further comprising: creating…”;
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified system Claim 11 as the claim that represents the claimed invention for analysis and is similar to method Claim 1 and system Claim 12.
Step 2A Prong 1 (Yes; the claims are abstract): Independent Claim 11 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A computing device, comprising at least a memory and processor, configured to: create a profile of a customer having a plurality of categorical values descriptive of or liked by the customer; create a profile of a service provider having a plurality of categorical values descriptive of or liked by the service provider; create a request by the customer to recommend a service provider, wherein the request includes one or more requested categorical and discrete values; and provide ranked recommendations of service providers to the customer based on a comparison of the categorical values in the profiles of the customer and the service provider and the requested categorical and discrete values by the customer.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind (i.e., creating a profile, creating a request, providing data) of the abstract idea of matching a customer with a service provider. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Alternatively, the limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to commercial interactions including marketing or sales activities or behaviors / business relations (i.e., creating a profile of a customer or service provider, creating a request to recommend a service provider, providing recommendations of service providers) of the abstract idea of matching a customer with a service provider. If a claim limitation, under its broadest reasonable interpretation, relates to commercial interactions including marketing or sales activities or behaviors / business relations, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 (No; the additional elements are not integrated into a practical application): These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim recites the additional elements of a computing device, memory, and processor (in addition to the engines including computational circuitry of Claim 12). The computer hardware is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B (No; the claims do not provide significantly more): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.
Dependent claims 2, 3, and 5-10 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.
Claim 4 recites a global positioning system (GPS) for determining location coordinates. The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind but for the recitation of a GPS, which falls within the “Mental Processes” grouping of abstract ideas. The GPS does not integrate the judicial exception of Claim 4 into a practical application since it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception (MPEP 2106.05.f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. The GPS is insufficient to amount to significantly more than the judicial exception. The additional element of using a GPS to determine location coordinates amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cheeks (US-20180211308).
Claim 1
Cheeks discloses the following limitations:
A computer-implemented method of matching a customer with a service provider, the method comprising ([0004] method that provides consumers of style-critical services with an intuitive user interface to quickly and efficiently identify style-critical service providers of interest):

creating, by a computing device, a profile of a customer having a plurality of categorical values descriptive of or liked by the customer ([0030] the user interface 602 allows consumers to set up a user profile... may be custom-tailored by users with a variety of preferences, including choice of one or more style, e.g. hair style);

creating, by the computing device, a profile of a service provider having a plurality of categorical values descriptive of or liked by the service provider ([0004] The system allows subscribers to save service provider profiles to showcase their work and includes sales functions. For example, the system and method may allow direct booking, payments through the system, and reviews of subscribing service providers by users);

creating, by the computing device, a request by the customer to recommend a service provider, wherein the request includes one or more requested categorical and discrete values ([0053] The user may additionally limit the search based upon several criteria such as: keywords related to the service; location or service area; time and date for the service; pricing; preferred location for the service to take place (e.g. at the user's home or the office of the service provider); if a telephone consultation is desired, distance that the user is willing to travel to the service provider; and whether the service provider is willing to travel to meet the user);

and providing, by the computing device, ranked recommendations of service providers ([0055] a display module that displays a selection of the most relevant service providers) to the customer based on a comparison of the categorical values in the profiles of the customer and the service provider ([0008] determining a user's style preferences; identifying matching service providers; selecting relevant service providers; and displaying relevant service providers… the step of identifying matching service providers is based on service provider data comprising one or more of: the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users) and the requested categorical and discrete values by the customer ([0053] The user may additionally limit the search based upon several criteria such as: keywords related to the service; location or service area; time and date for the service; pricing; preferred location for the service to take place (e.g. at the user's home or the office of the service provider); if a telephone consultation is desired, distance that the user is willing to travel to the service provider; and whether the service provider is willing to travel to meet the user).

Claim 2
Cheeks further discloses the following limitations:
wherein the service provider is 15a hair stylist ([0028] Style-critical services may include services from hair stylists, hair salons, barbers).

Claim 4
Cheeks further discloses the following limitations:
wherein the recommendations 20are further based on determining location coordinates of the customer via a global positioning system or a manual location entry ([0008] identifying matching service providers; selecting relevant service providers; and displaying relevant service providers… depends on user data comprising one or more of... the user's location on profile, and the user's current location), and calculating the distance to a hair stylist ([0008] identifying matching service providers is based on service provider data comprising one or more of... the service provider's proximity) is within the requested discrete value of maximum distance to travel by the customer ([0053] The user may additionally limit the search based upon several criteria such as... distance that the user is willing to travel to the service provider).

Claim 5
Cheeks further discloses the following limitations:
wherein the categorical values in the profile of the customer are selected from one or more of the group consisting of sex, hair length, favorite book genre, favorite music genre, favorite television series, favorite sport participant, favorite discussion topic, first favorite brand, second favorite brand, third favorite 5brand, or a combination thereof ([0050] users will be able to select their favorite brands/companies (e.g. Versace®, Gucci®. Fashion Nova®, etc.) or specific items as an indication of the user's interest therein or preference thereof).

Claim 6
Cheeks further discloses the following limitations:
wherein the customer has the option to not specify a categorical value ([0027] interface identifies style-critical services, automatically presents consumers with relevant options, and allows them to make personal selections quickly and efficiently, without being required to manually search).

Claim 7
Cheeks further discloses the following limitations:
wherein the categorical values of the customer are provided through a questionnaire, or are extracted from social media or 10user-generated content ([0008] the step of determining a user's style preferences depends on user data comprising one or more of: the user's browsing history, the user's purchasing history, the user's profile, the user's profile images, the user's shared images, the user's tagged images, the user's liked images, the user's saved images, the user's location on profile) by means of artificial intelligence, or image analysis, or analysis of hashtags found on social media, or a combination ([0057] A user's or subscriber's images that are placed into the system as well as external images detected in a search may be analyzed by an image recognition module of the system that has image recognition, identification, and detection capabilities... These modules generally include AI (artificial intelligence) or machine learning functionality).

Claim 8
Cheeks further discloses the following limitations:
wherein the categorical values of the hair stylist are provided through a questionnaire, or are extracted from social media or user-generated content ([0008] the step of identifying matching service providers is based on service provider data comprising one or more of: the service provider's profile, the service provider's profile images, the service provider's shared images, the service provider's tagged images, the service provider's liked images, the service provider's saved images, the service provider's style selections on profile, the service provider's services provided to users, the service provider's reviews by other users, the service provider's ratings by other users, the service provider's favorites by other users, the service provider's lists by other users, the service provider's past bookings by other users, the service provider's information from social networks, the service provider's availability) by means of artificial intelligence, or image analysis, or analysis of 15hashtags found on social media, or a combination ([0057] A user's or subscriber's images that are placed into the system as well as external images detected in a search may be analyzed by an image recognition module of the system that has image recognition, identification, and detection capabilities... These modules generally include AI (artificial intelligence) or machine learning functionality).

Claim 10
Cheeks further discloses the following limitations:
wherein the categorical values in the profile of the hair stylist are selected from one or more of the group consisting of sex of 20customer, favorite book genre, favorite music genre, favorite television series, favorite discussion topic, favorite sport participant, salon location, first hair styling skill, second hair styling skill, third hair styling skill, fourth hair styling skill, fifth hair styling skill, sixth hair 44styling skill, location type, first favorite brand, second favorite brand, third favorite brand, fourth favorite brand, fifth favorite brand, sixth favorite brand, or a combination thereof ([0033] the service provider's public profile may include name 904, business address(es) 906, service location(s), and images 908 showcasing the service provider's works, including a profile image 910 and an image gallery. The images may include images of styles specialized in, e.g. a particular hair style or cut).

Claim 11
Cheeks discloses the following limitations:
A computing device, comprising at least a memory and processor, configured to ([0069] A programmable apparatus or computing device includes one or more microprocessors… memory devices):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim 12
Cheeks discloses the following limitations:
A system, comprising: 15a profile building engine ([0027] the system... allows custom-tailored profiles for consumers and service providers) including computational circuitry configured to ([0069] computing device includes one or more... application specific integrated circuits... which can be suitably employed or configured to process computer program instructions, execute computer logic, store computer data):

a request building engine ([0052] the user may have the option to use a web portal search engine provided by the system to manually search for service providers) including computational circuitry configured to ([0069] computing device includes one or more... application specific integrated circuits... which can be suitably employed or configured to process computer program instructions, execute computer logic, store computer data):

a matching engine ([0009] identifying matching service providers; selecting relevant service providers; and displaying relevant service providers via a component of a display module of the system) including computational circuitry configured to ([0069] computing device includes one or more... application specific integrated circuits... which can be suitably employed or configured to process computer program instructions, execute computer logic, store computer data):

The remainder of the claim is rejected using the same rationale as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheeks (US-20180211308) in view of Joyce-Brady (US-20190392496).
Claim 3
Cheeks does not explicitly disclose the following limitations:
creating, by the computing device, a salon page having a plurality of discrete values and categorical values descriptive of a salon of the hair stylist.

Joyce-Brady, in the same field of endeavor, does teach the following limitations:
creating, by the computing device, a salon page ([0005] hair-service search engine receives a digitalized hair-style portfolio from a hair stylist… portfolio comprises a set of hair-style digital images... method receives a set of tags for each hair-style digital image... Each tag comprises a hair-style descriptor… method stores the digitalized hair-style portfolio, the set of tags and the hair stylist contact information in a digitalized hair-style portfolio database; [0049] hair professional to post a digital image of their work within their portfolio to a hair service database that is searchable via mobile application and/or website; [0033] Hair service search server 108 can generate and manage a… website/mobile application interface for the salon; Claim 8 hair stylist contact information comprises a location of the hairstylist) having a plurality of discrete values and categorical values descriptive of a salon of the hair stylist ([0033] Hair-service search results can include hair professional uploaded images, descriptions, digital videos, and/or metadata about the hair professional (e.g. location, office hours, prices, specializations, experience level).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer-stylist matching capabilities of Cheeks with the limitations of “creating, by the computing device, a salon page having a plurality of discrete values and categorical values descriptive of a salon of the hair stylist,” as taught by Joyce-Brady. One of ordinary skill in the art would have been motivated to make this modification for the benefit of quickly and easily finding a hair stylist who has adequate experience for the customer’s particular hair and preferences [0004].

Claim 9
Cheeks further discloses the following limitations:
wherein the categorical values of the hair stylist are extracted from image analysis ([0057] A user's or subscriber's images that are placed into the system as well as external images detected in a search may be analyzed by an image recognition module of the system that has image recognition, identification, and detection capabilities)

However, Cheeks does not explicitly disclose the following limitations:
image analysis of the hair stylist's salon page.

Joyce-Brady, in the same field of endeavor, does teach the following limitations:
image analysis of the hair stylist's salon page ([0033] Hair service search server 108 can generate and manage a... website/mobile application interface for the salon; [0035] Hair service search server 108 can implement image analysis; [0049] the hair professional posts a digital image(s) of their work within their portfolio on a hair service search provider; [0052] a hair customer uses the hair service search provider to search for a specified haircut and/or hair color (e.g. using a hair service search provider's website/mobile application). The hair customer can search using predetermined words and/or digital images).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the customer-stylist matching capabilities of Cheeks with the limitations of “image analysis of the hair stylist's salon page,” as taught by Joyce-Brady. One of ordinary skill in the art would have been motivated to make this modification for the benefit of quickly and easily finding a hair stylist who has adequate experience for the customer’s particular hair and preferences [0004].

Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Terzian et al. (US-20170046634-A1) describes a system and method for real-time viewing, ordering, and scheduling of on-demand beauty services that connect consumers to beauty service providers through use of portable computing devices.
Markoff et al. (US-20180101894-A1) describes a system and method for providing on-demand user-based services, such as hair styling, to a user through the use of portable computing devices.
Hoffart et al. (US-20160267403-A1) describes systems and methods for booking a stylist, including using a computer server in communication with a data storage and a network. The computer server for receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-Th 7:30-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 4164                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627